DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 8-12 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “a fresh air fan” in Claim 10, line 2 renders the claim indefinite because it is not clear if this is different than the fresh air fan of Claim 8 or refers back to that same structure. For the purposes of examination, “a fresh air fan” has been construed to be the fresh air fan.



C) Claim 11 is also rejected due to its dependency on Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 2,661,676 to Farr in view of US Patent Publication Number 2015/0129040 A1 to Hartig.

A) As per Claim 8, Farr teaches a mixer for an air conditioning assembly of a rail vehicle (Farr: Figures 2 & 6), the mixer comprising: 

said first inlet being connected to a pressurized fresh air supply (The Examiner notes that both air supplies are pressurized relative to the mixing chamber due because there are necessarily flowing from high pressure to low pressure), enabling fresh air to reach said central area via said first inlet; 
said second inlet being connected to a pressurized circulating air supply having a supply air fan (Farr: Figures 2 & 6, Item 35) pressurizing the circulating air supply and enabling circulating air to reach said central area via said second inlet; 
wherein the circulating air and the fresh air are mixed in the central area to generate supply air, which passes to said outlet. 
Farr does not teach the central area being cylindrical;
said central area being connected to said first inlet via an opening, which forms a circumferential transitional area between said first inlet and said central area, wherein the fresh air is fed from said first inlet to said central area via said transitional area; 
said transitional area containing a profile having an airfoil-shaped cross section, said profile being arranged in said transitional area to cause the fresh air to generate a negative pressure along said transitional area to boost an induction of the circulating air into said central area; Page 4 of 7Docket No. 2018PO4072 Application No. PCT/EP2019/053724 Prel. Amdt. dated September 10, 2020 
said first inlet being a tube arranged radially about a circumference on an outside of the mixer; 
a fresh air fan configured to draw in fresh air, to pressurize the fresh air;
said tube being formed with an opening that opens radially to the circumference in a direction of said central area and towards an interior of the mixer and which forms the circumferential transitional area between said inlet and said cylindrical central area.
However, Hartig teaches a central area being cylindrical (Hartig: best shown in Figure 3, item 62a);
said central area being connected to said first inlet via an opening, which forms a circumferential transitional area between said first inlet and said central area, wherein the fresh air is fed from said first inlet to said central area via said transitional area (Hartig: Figure 2, airflow from Item 12a); 

said first inlet being a tube arranged radially about a circumference on an outside of the mixer (Hartig: best shown in Figure 2); 
a fresh air fan configured to draw in fresh air, to pressurize the fresh air (Hartig: Figure 1, Item 36a; Paragraph 0033, primary source compressor);
said tube being formed with an opening that opens radially to the circumference in a direction of said central area and towards an interior of the mixer and which forms the circumferential transitional area between said inlet and said cylindrical central area (Hartig: best shown in Figure 2 & 4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Farr by forming the mixing chamber with a radial fresh air opening, as taught by Hartig, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Farr with these aforementioned teachings of Hartig with the motivation of being able to induce the secondary airflow such that the proper ratio of the two is always present.

B) As per Claim 9, Farr in view of Hartig teaches that the airfoil-shaped cross section of said profile has a surface curved inwardly in a direction of the fresh air or in a direction of said first inlet; the airfoil-shaped cross section of said profile has a surface curved outwardly in a direction of the circulating air or in a direction of said cylindrical central area; and, said outwardly curved surface of said profile is arranged opposite said opening and separated therefrom by an air gap (Hartig: best shown in Figure 4).

C) As per Claim 10, Farr in view of Friedrich teaches that a fresh air fan in communication with said first inlet and configured to draw and pressurize the fresh air before the fresh air reaches said first inlet (Hartig: Figure 1, Item 36a; Paragraph 0033, primary source compressor).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Hartig as applied to claim 10 above, and further in view of US Patent Number 3,973,865 to Mugele.

A) As per Claim 11, Farr in view of Hartig teaches all the limitations except explicitly that said fresh air fan is a side-channel compressor.
However, Mugele teaches a side-channel compressor (Mugele: Figure 3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Farr in view of Hartig by making the fan a side-channel compressor, as taught by Mugele, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Farr in view of Hartig with these aforementioned teachings of Mugele since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the side-channel compressor of Mugele for the fan of Farr in view of Hartig. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Hartig as applied to claim 8 above, and further in view of US Patent Number 3,434,300 to Rueth.

A) As per Claim 12, Farr in view of Hartig teaches an air-conditioning assembly for a rail vehicle (Farr: Figures 2 & 6), the assembly comprising: 
a mixer according to claim 8, configured to generate supply air from the fresh air, which is delivered to the mixer via the first inlet, and the circulating air, which is delivered to the mixer via the second inlet (Farr: Figures 2 & 6, first inlet 24 and second inlet 31 with central area in 23 before 40); 

a supply air fan connected to a side of said air conditioning unit for delivering the conditioned supply air via a ducting system into an interior of the rail vehicle (Farr: Figures 2 & 6, Item 35); and 
the interior of the rail vehicle communicating with the second inlet of said mixer via the ducting system, so that at least a proportion of the conditioned supply air passes via said ducting system from the interior to the second inlet of said mixer as the circulating air (Farr: Figures 2 & 6, airflow from train into Item 31 to outlet shown in Figure 2).
Farr in view of Hartig does not explicitly teach that the supply air fan is connected to an outlet side of the air conditioning unit.
However, Rueth teaches a supply fan connected to an outlet of the air conditioning unit (Rueth: Figure 1, Item 19 downstream of Items 17-18).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Farr in view of Hartig by placing the fan downstream of the heat exchangers, as taught by Rueth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Farr in view of Hartig with these aforementioned teachings of Rueth since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the downstream fan of Rueth for the upstream fan of Farr in view of Hartig. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that none of the prior art teaches two inlets each being pressurized by a compressor at the inlet. The Examiner notes that this language is not in the claims and is therefore moot. The claims state that the circulating air supply is pressurized by a supply air fan (from applicant’s drawings this refers to Figure 5, “supply air fan”). The combination above of Farr in view of Hartig teaches the limitations and therefore the rejection is proper. The Examiner notes that the Applicant appears to be arguing the “circulating air fan” of Figure 6, but that is not in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762